DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive in regards to claim 1.
Regarding claim 1, Applicant suggests that the application appends of Fletcher does not apply adhesive directly to the leaflets as amended in claim 1, but instead relies on a less targeted method of adhesive application, in that the adhesive is only applied when the ports are not occluded or blocked. This is not seen as persuasive as the goal of the application appendage of Fletcher is to apply adhesive onto the leaflets to secure them to one-another. Even if not expressly recited, the adhesive applied via the application appendage is intended to be applied directly to the leaflets, even if not applied when directly abutting against them. Further, the claims merely recite wherein the adhesive is being ejected onto the leaflets themselves, thereby constituting a “direct” application of the adhesive onto the leaflets. Fletcher Fig. 19B shows arrows indicating wherein the adhesive is being ejected from the applicator onto the leaflets to fuse them together, thereby seen as applying the adhesive “directly” onto the leaflets, meeting the limitations of the claim as presented. 
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Fletcher is not solely relied upon to teach wherein the applicator is formed of a fabric or polymeric material that is braided, woven, or formed into a sponge-like material. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 10-14, 16 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Goar (US 7704269 B2)(previously of record) in view of Fletcher (WO 2014110460 A1)(previously of record) in further view of Kassab (US 20160192911 A1)(previously of record)
Regarding claim 1, St. Goar discloses: A delivery device for application of an adhesive between anterior and posterior mitral leaflets (see Col. 13, Lines 44-55) for localized fusion thereof (see Figs. 42A-42B showing a device for repairing mitral valve leaflets, see also Col. 27, Lines 35-50), the delivery device comprising: one or more capture features for capturing the anterior and posterior mitral leaflets (jaws 146 and 148, see Fig. 42A showing jaws useable to grasp the opposing mitral valve leaflets, see also Col. 27, Lines 35-50); 
However, while St. Goar discloses the opposing leaflets can be fused together via applying an adhesive to the opposing surfaces (see Col. 13, Lines 44-55), St. Goar does not expressly disclose an applicator that applies adhesive between the captured anterior and posterior mitral leaflets. It is noted that St. Goar also does not disclose a specific type of adhesive, nor does St. Goar disclose a method of application for said adhesive to the opposing surfaces of the mitral valve leaflets, thus indicating that no particular type of adhesive or method of applying said adhesive is required and accordingly one of ordinary skill in the art would understand that any suitable adhesive and application method thereof could be used. 
However, in the same field of endeavor, namely biological valve repair, Fletcher discloses: A delivery device for application of an adhesive directly to anterior and posterior mitral leaflets, (device is seen to be fully capable of applying an adhesive directly to adjoining leaflets within the heart such as anterior and posterior mitral leaflets), for localized fusion thereof (see Figs. 19A-19C, see also Paragraph 107 mentioning the function of the device being suited to affix leaflets together), the delivery device comprising: one or more capture features for capturing the anterior and posterior mitral leaflets (device is seen to be fully capable of applying an adhesive to adjoining leaflets within the heart such as anterior and posterior mitral leaflets),  (clamping instrument 190 is used to capture opposing leaflets, see Figs. 19A-19C); an applicator (application appendage 193, see Figs. 19A-19C, see also Paragraph 107) configured to apply the adhesive between the captured valve leaflets (seen to be capable of delivering adhesive to mitral valve leaflets) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, through the use of using a known technique (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) to improve similar device (methods, or products) in the same way to improve upon the device of St. Goar by including the application appendage a taught by Fletcher. The inclusion of which would have yielded a predictable result to one of ordinary skill in the art as the device of St. Goar already includes a method step of applying adhesive to the surfaces of opposing mitral leaflets, but is silent as how the adhesive is applied thereto, which would lead one of ordinary skill in the art to utilize the applicator of Fletcher as a suitable application device for the method of applying the adhesive of St. Goar since the applicator of Fletches is also useable to apply adhesive within a biological space to repair and fuse together valves. 
However, while the combination discloses curing the adhesive after application (see Fletcher Paragraph 103), the combination fails to disclose wherein curing is accomplished by one or more energy elements. It is noted that St. Goar, while disclosing an adhesive can be used to fuse two mitral leaflets together via application onto opposing leaflets surfaces, St. Goar is silent as to the specific type of adhesive to be used in the disclosed method. 
However, in the same field of endeavor, cardiac adhesive application and curing to seal undesired cardiac cavities, Kassab discloses wherein after application of light-activated cardiac glue (see Paragraph 75) within a heart cavity, an elongated, flexible tube (catheter 16, see Fig. 1A) that emits ultraviolet light is used to cure the applied adhesive to seal an atrial appendage (see Paragraph 19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, through the use of using a known technique (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) to improve similar device (methods, or products) in the same way to improve upon the device of St. Goar by including the light-activated cardiac glue as taught by Kassab as the desired adhesive in the method disclosed by St. Goar, the inclusion of which would be cured by ultraviolet light as also disclosed by Kassab. The inclusion of which would have yielded a predictable result to one of ordinary skill in the art as the device of St. Goar already discloses application of adhesive to opposing mitral valve leaflets to fuse said leaflets together, and selecting a suitable adhesive for the given procedure is within the realm of a person of ordinary skill in the art to perform.
Regarding claim 2, the combination of St. Goar, Fletcher and Kassab disclose the invention of claim 1, St. Goar as modified by Kassab further discloses wherein at least one of the one or more energy (catheter 16, see Kassab Fig. 1A as incorporated into St. Goar) elements is configured to deliver ultraviolet (UV) radiation to cure the applied adhesive (catheter 16 of Kassab is configured to deliver ultraviolet radiation to cure the applied adhesive (see Kassab Paragraph 13)
Regarding claim 3, the combination of St. Goar, Fletcher and Kassab disclose the invention of claim 1, St. Goar as modified by Kassab discloses wherein at least one of the one or more energy elements is a fiber optic configured to deliver ultraviolet (UV) radiation out of a distal tip thereof (see Kassab Paragraph 19 mentioning at least one optical fiber delivers the ultraviolet radiation to cure the adhesive applied) 
Regarding claim 7, the combination of St. Goar, Fletcher and Kassab disclose the invention of claim 1, St. Goar further discloses wherein the one or more capture features comprises a pair of opposing paddles (jaws 146 and 148, see Figs. 42A-42B), each paddle 2SSHMC-8836US02configured to articulate between an open and closed configuration (see Fig. 42B showing the jaws able to open and close) to capture one of the anterior or posterior mitral leaflets (see Col. 27, Lines 35-50)
Regarding claim 10, the combination of St. Goar, Fletcher and Kassab disclose the invention of claim 1, St. Goar further discloses a capsule (guide catheter 40, see Fig. 42A) and an arm (catheter 140, see Fig. 42A), wherein the capsule comprises a first end, a second end, and a side surface extending therebetween (see Examiner’s Diagram of Fig. 42A below), wherein the applicator and the one or more energy elements are coupled to the first end of the capsule (see Kassab Fig. 1A showing catheter 16 is housed within shaft 12, seen to be housed within guide catheter 40 when incorporated into St. Goar, extending from the first end and indirectly coupled thereto as all components are seen to be attached to one-another to prevent detachment during operations, see also Fletcher Figs. 19A-19C showing application appendage 193 housed within a catheter, seen to be housed within guide catheter 40 when incorporated into St. Goar, extending from the first end and indirectly coupled thereto as all components are seen to be attached to one-another to prevent detachment during operations), wherein the arm is coupled to the second end of the capsule (see Fig. 42A, noting that the catheter 140 and guide catheter 40 are coupled to one-another as the catheter is inserted through guide catheter 40, thereby forming a single functional unit that is entirely coupled together indirectly), and wherein the arm has a sufficient length to advance the capture features to the anterior and posterior mitral leaflets (see Fig. 42A showing the catheter 140 advancing the jaws to the posterior and anterior mitral leaflets)

    PNG
    media_image1.png
    396
    551
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 42A
Regarding claim 11, the combination of St. Goar, Fletcher and Kassab disclose the invention of claim 10, the combination further discloses wherein the one or more energy elements substantially surround the applicator (catheter 16 of Kassab is seen to be capable of substantially surrounding the application appendage 193 of Fletcher depending on placement within the guide catheter 40 of St. Goar, even if placed beside one-another as opposed to placing the catheter 16 of Kassab over the application appendage 193 of Fletcher, catheter 16 of Kassab is still seen to occupy space on at least one side of application appendage 193 of Fletcher)
Regarding claim 12, the combination of St. Goar, Fletcher and Kassab disclose the invention of claim 10, St. Goar as modified by Fletcher further discloses wherein the applicator is at least one of (i) detachable from the capsule and (ii) configured to retract within an interior cavity of the capsule (see Fletcher Figs. 19A-19C showing application appendage 193 able to retract within the guide catheter housing application appendage 193, in this case, guide catheter 40 of St. Goar)
Regarding claim 13, the combination of St. Goar, Fletcher and Kassab disclose the invention of claim 10, St. Goar as modified by Fletcher further discloses wherein the capsule comprises at least one interior cavity (see St. Goar Fig. 42A showing a cavity within guide catheter 40 which houses the applicator appendage of Fletcher) in fluid communication with the applicator, wherein the adhesive is stored in the at least one interior cavity prior to being applied between the anterior and posterior mitral leaflets via the applicator (as application appendage 193 of Fletcher comprises openings on the surface thereof (see Fletcher Fig. 19A), the interior of guide catheter 40 of St. Goar is seen to be in fluid communication with the applicator as adhesive is permitted to flow out of openings 194 of application appendage 193 of Fletcher and into the cavity of guide catheter 40 of St. Goar)
Regarding claim 14, the combination of St. Goar, Fletcher and Kassab disclose the invention of claim 10, St. Goar further discloses an arm coupled to the second end of the capsule (handle 1026, 1126, 1226, see Figs. 86 and 88, seen to be a part of all embodiments to provide a unit for which a user can hold and operate the devie, see Paragraphs 220, 226, 229)
Regarding claim 16, the combination of St. Goar, Fletcher and Kassab disclose the invention of claim 10, St. Goar further discloses wherein the one or more capture features comprises a pair of opposing paddles (jaws 146 and 148, see Figs. 42A-42B), coupled to at least a portion of the capsule, wherein each paddle is configured to articulate between an open and closed configuration (see Fig. 42B showing the jaws able to open and close) to capture one of the anterior or posterior mitral leaflets (see Col. 27, Lines 35-50)
Regarding claim 56, St. Goar discloses: A method for localized fusion of anterior and posterior mitral leaflets via application of an adhesive therebetween (see Col. 27, Lines 35-50, and Col. 13, Lines 45-55), the method comprising: positioning a delivery device according to claim 1 adjacent to at least the anterior leaflet and the posterior leaflet (see Figs. 42A-42B), separately capturing the anterior leaflet and the posterior leaflet via the capture means of the delivery device (see Col. 27, Lines 35-50, see also Figs. 42A-42B showing opposing leaflets captured independently on either side of the capture device); applying the adhesive directly to at least the anterior leaflet and posterior leaflet via the applicator of the delivery device (see Col. 27, Lines 35-50 mentioning capturing the leaflets, and see Col. 13, Lines 45-55 mentioning how the leaflets may be secured to one-another via adhesive application between the leaflets, seen to be applied directly thereto to ensure adhesion); 
However, St. Goar, does not expressly disclose wherein the disclosed curing the adhesive via the at least one energy element of the delivery device to locally fuse at least the anterior leaflet and the posterior leaflet together.
However, in the same field of endeavor, namely mitral valve repair procedures, Kassab discloses wherein after application of cardiac glue within a heart cavity, an ultraviolet light is used to cure the applied adhesive to seal an atrial appendage (see Paragraph 19)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of St. Goar to use a light-activated adhesive (see Paragraphs 19, 75 and Abstract) and utilize an ultraviolet light frequency to cure the adhesive after application (see Paragraph 19 and Abstract).
Claims 4 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Goar (US 7704269 B2) in view of Fletcher (WO 2014110460 A1) in further view of Kassab (US 20160192911 A1)(previously of record)  further in view of Bobo (US 6428234 B1)
Regarding claim 4, the combination of St. Goar, Fletcher and Kassab disclose all limitations of the invention of claim 1. St. Goar as modified by Fletcher discloses wherein the applicator comprises a porous material through which the adhesive is applied (application appendage 193, see Fletcher Figs. 19A-19C, see also Paragraph 107 as incorporated into the device of St. Goar)
However, none of either St. Goar, Fletcher or Kassab disclose wherein the applicator is constructed of a fabric or polymeric material that is braided, woven, or formed into a sponge-like material.
However, in the same field of endeavor, namely surgical adhesive applicators comprising a porous applicator tip, Bobo teaches a surgical adhesive applicator device (see Figs. 6A-6D showing various forms of applicator tips) comprising an applicator tip (shown in Figs. 6A-6D), wherein the applicator tip may be comprised of either a material having a plurality of holes for the adhesive to be applied therethrough (see Figs 13A-13B), or wherein the porous tip may be composed of a material having random pores, a honeycomb material, or material having a woven pattern (see Col. 18, Lines 1-15)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an applicator constructed of a fabric or polymeric material that is braided, woven, or formed into a sponge-like material because Bobo indicates that the applicator comprising a plurality of pores may be interchanges for one being made of a woven, porous material, as the term “may” indicates that this is not an important feature and therefore one of ordinary skill in the art would have expected the device of St. Goar as modified by Fletcher and Kassab to function equally well with either an applicator comprising a plurality of openings or of a porous, woven material. 
Regarding claim 57, the combination of St. Goar, Fletcher and Kassab disclose all limitations of the method of claim 56. St. Goar as modified by Fletcher discloses wherein the applicator comprises a porous material through which the adhesive is applied (application appendage 193, see Fletcher Figs. 19A-19C, see also Paragraph 107 as incorporated into the device of St. Goar)
However, none of either St. Goar, Fletcher or Kassab disclose wherein the applicator is constructed of a fabric or polymeric material that is braided, woven, or formed into a sponge-like material.
However, in the same field of endeavor, namely surgical adhesive applicators comprising a porous applicator tip, Bobo teaches a surgical adhesive applicator device (see Figs. 6A-6D showing various forms of applicator tips) comprising an applicator tip (shown in Figs. 6A-6D), wherein the applicator tip may be comprised of either a material having a plurality of holes for the adhesive to be applied therethrough (see Figs 13A-13B), or wherein the porous tip may be composed of a material having random pores, a honeycomb material, or material having a woven pattern (see Col. 18, Lines 1-15)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an applicator constructed of a fabric or polymeric material that is braided, woven, or formed into a sponge-like material because Bobo indicates that the applicator comprising a plurality of pores may be interchanges for one being made of a woven, porous material, as the term “may” indicates that this is not an important feature and therefore one of ordinary skill in the art would have expected the device of St. Goar as modified by Fletcher and Kassab to function equally well with either an applicator comprising a plurality of openings or of a porous, woven material. 

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Goar (US 7704269 B2) in view of Fletcher (WO 2014110460 A1) in further view of Kassab (US 20160192911 A1) further in view of Karp (US 20140348896 A1) (previously of record)
Regarding claim 5, combination of St. Goar, Fletcher and Kassab disclose the invention of claim 1, St. Goar as modified by Kassab further discloses wherein the adhesive comprises a material that hardens under the presence of an initiator (UV light, see Kassab Paragraphs 142 mentioning the adhesive is cured via the presence of UV light)
However, the combination does not expressly disclose wherein the adhesive comprises a pre-polymer.
However, in the same field of endeavor, namely adhesives for sealing tissue, Karp discloses wherein pre-polymers are useable to seal bodily tissues including the cardiac chambers (see Paragraphs 3, 4, 6 and 22) and are preferred to be used therein due to their ability to remain stable in bodily fluids over time, as well as not undergoing spontaneous crosslinking in bodily fluids absent the presence of an intentionally applied stimulus (e.g., UV light, heat, chemical initiator) to initiate crosslinking (see Paragraphs 19 and 80 and 131)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the adhesive material of St. Goar as modified by Kassab to be comprised of a pre-polymer material as disclosed by Karp to ensure the adhesive is stable in bodily fluids; does not spontaneously crosslink in bodily fluids absent the presence of an intentionally applied stimulus (e.g., UV light, heat, chemical initiator) to initiate crosslinking (see Paragraphs 19 and 80). Additionally, the pre-polymers of Karp are configurable to be activated by UV light as already disclosed by St. Goar as modified by Kassab as an initiator for the adhesive disclosed by Kassab.
Regarding claim 6, combination of St. Goar, Fletcher, Kassab and Karp disclose the invention of claim 5, the Karp further disclose wherein the at least one pre-polymer is activated by one or more functional groups that can be reacted to form crosslinks between polymer chains and wherein the at least one pre-polymer is not activated by biological fluids (see Karp Paragraph 20 mentioning the pre-polymer is activated by introduction of one or more functional groups that can be reacted to form crosslinks between polymer chains and is not activated by bodily fluids (see Karp Paragraphs 19 and 80 and 131))
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Goar (US 7704269 B2) in view of Fletcher (WO 2014110460 A1) in further view of Kassab (US 20160192911 A1) further in view of Barbarino (US 20180243086 A1)(previously of record)
Regarding claim 15, the combination of St. Goar, Fletcher and Kassab disclose the invention of claim 14.
However, the combination does not expressly disclose an expandable scaffold coupled to at least a portion of the capsule or at least a portion of the arm, wherein the 3SSHMC-8836US02 expandable scaffold is configured to stabilize the delivery device during application of the adhesive between the anterior and posterior mitral leaflets.
However, in the same field of endeavor, namely mitral valve repair devices, Barbarino discloses a catheter (tubular portion 54) having an expandable scaffold (struts 41) coupled to the distal end of tubular member 54 to allow the valve repair assembly to be compressed and expanded as necessary and allowing the device to be locked in place to repair valve tissue (see Paragraph 39)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of St. Goar to include the struts of Barbarino to, in this case, allow the device to be locked in place (stabilized) within the heart to allow the valve repair process to be undertaken (see Paragraph 39)
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Goar (US 7704269 B2) in view of Fletcher (WO 2014110460 A1) in further view of Kassab (US 20160192911 A1) further in view of Leung (US 5928611 A)
Regarding claim 58, the combination of St. Goar, Fletcher and Kassab disclose all limitations of the invention of claim 1.
However, the combination does not expressly disclose wherein the applicator is detachable.
However, in the same field of endeavor, namely surgical adhesive application devices, Leung teaches a surgical adhesive applicator (see Fig. 1) comprising an applicator tip (applicator tip 5, see Fig. 1) for dispensing adhesive, the applicator tip being detachable (see Col. 8, Lines 32-37) to prevent premature cross-linking (interpreted to mean adhesion of the adhesive) of the unapplied material in the applicator container. This allows the tip to be discarded and a new applicator tip may be attached, or the original applicator can be reused after sanitization (see Col. 8, Lines 32-40)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application appendage of Fletcher as incorporated into the device of St. Goar to include the detachable element as taught and suggested by Leung to, in this case,  prevent premature cross-linking (interpreted to mean adhesion of the adhesive) of the unapplied material in the applicator container. This allows the tip to be discarded and a new applicator tip may be attached, or the original applicator can be reused after sanitization (see Leung Col. 8, Lines 32-40)
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Goar (US 7704269 B2) in view of Fletcher (WO 2014110460 A1) in further view of Kassab (US 20160192911 A1) further in view of Leung (US 5928611 A) as applied to claim 58, further in view of Ruiz (US 2013/0108352 A1)
Regarding claim 58, the combination of St. Goar, Fletcher, Kassab and Leung disclose all limitations of the invention of claim 1. 
However, the combination does not expressly disclose wherein the applicator is constructed from biodegradable or bioresorbable material. 
However, in the same field of endeavor, namely surgical adhesive application devices, Ruiz teaches a surgical adhesive application device (see Fig. 1A) comprising an applicator tip (applicator tip 110 and 106, seen to form a single applicator tip, see Fig. 2), wherein the applicator tip is formed from alginate (see Paragraph 58 – noting that alginate is a high biodegradable material) to, in this case, provide a porous material to allow flow of an adhesive to flow through and out of the porous applicator tip in its entirety (see Paragraph 58)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application appendage of Fletcher as incorporated into the device of St. Goar to be made from alginate as taught and suggested by Ruiz to, in this case, provide a porous material to allow flow of an adhesive to flow through and out of the porous applicator tip in its entirety (see Ruiz Paragraph 58)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically US 2019/0099170 A1 to
Russo, US 2013/0108352 to Ruiz, and US 2009/0136589 A1 to Crabtree all disclose surgical adhesive devices capable of applying bio-glue within a biological space.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771